IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

BATESVILLE DIVISION
THOMAS WILSON
ADC #161140 PLAINTIFF
Vv. No. 1:19-cv-62-DPM

MARJORIE HALL, Health Service

Administrator, NCU; TRACEY L.

FRANKLIN, APN, Malvern Intake;

ERNEST JOHNSON, Lieutenant, NCU;

PATRICK THOMPSON, Sergeant, NCU;

AMIE BURROW, APN, Calico Rock;

LYNDAL COOPER, Captain;

and TERRY FULFER DEFENDANTS

JUDGMENT

Wilson’s claims are dismissed without prejudice.

Py trrt.cll ff:
D.P. Marshall Jr.
United States District Judge

 

27 Mock ozo

 

 

 
